 1   Michael J. Sexton, CA Bar No. 153435
     michael.sexton@ogletreedeakins.com
 2   James T. Conley, CA Bar No. 224174
     james.conley@ogletreedeakins.com
 3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Park Tower, Fifteenth Floor
 4   695 Town Center Drive
     Costa Mesa, CA 92626
 5   Telephone: 714.800.7900
     Facsimile: 714.754.1298
 6
   Attorneys for Defendant
 7 HOME DEPOT U.S.A., INC.
   (erroneously sued as HOME DEPOT)
 8

 9                               UNITED STATES DISTRICT COURT

10                   EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)

11

12 SANDRA WEST,                                        Case No. 2:17-CV-01087-JAM-DB

13                 Plaintiff,
                                                       ORDER TO DISMISS WITH PREJUDICE
14          vs.

15 HOME DEPOT U.S.A. INC.; and DOES 1-50,
   inclusive,                                          State Action Filed:   October 28, 2016
16                                                     Trial Date:           September 23, 2019
              Defendants.
17

18

19

20                                               ORDER

21          This action shall be dismissed in its entirety, with prejudice, under Fed. R. Civ. P.

22   41(a)(1)(A)(ii). Defendant Home Depot U.S.A., Inc. shall bear its’ own fees and costs.

23

24         IT IS SO ORDERED.

25

26   Dated: June 18, 2019                                 /s/ John A. Mendez____________
                                                          United States District Court Judge
27

28                                                  -1-
                         [PROPOSED] ORDER TO DISMISS WITH PREJUDICE
